Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 1 of 32




EXHIBIT 2
Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 2 of 32




                        UNITED STATES DISTRICT COURT

                           DISTRICT OF CONNECTICUT

NICHOLAS CLARK                               CIVIL NO. 3:19CV00575 (VLB)

    V.

COOK, ET AL.                                 NOVEMBER 1, 2019

                           REQUEST FOR PRODUCTION

      Pursuant to fed. R. Civ. P. 34, the Defendant requests that the Plaintiff

produce the following documents within thirty (30) days:



      1. Signed authorization to obtain all medical and health care records of

           Plaintiff, including any mental health and counseling records, from all

           health care providers with whom Plaintiff has ever consulted (copies

           attached).




         2. Signed authorization to obtain all employment records of Plaintiff from

            each employer of Plaintiff since age eighteen.
Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 3 of 32




     3. Signed authorization to obtain all records in the possession, custody or

        control of each educational institution and school plaintiff has attended,

        including all academic, counseling, special education, and health

        records.




      4. All written documents authored by Plaintiff that refer to Plaintiffs sexual

         orientation, gender, and/or sexual activity. Signed authorization to

         obtain all medical and health care records of Plaintiff.




                                      DEFENDANT
                                      Dr. Gerald Valletta

                                      WILLIAM TONG
                                      ATTORNEY GENERAL


                                   BY: Is! Thomas J. Davis, Jr.
                                     Thomas J. Davis, Jr.
                                     Assistant Attorney General
                                     110 Sherman Street
                                      Hartford, CT 06105
                                      Federal Bar #ct17835
                                      E-Mail: thomas.davisAct.gov
                                      Tel.: (860) 808-5450
                                      Fax: (860) 808-5591




                                          2
        Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 4 of 32




        C
      HEALTH
                                                                                          (Patient Identification)

 Authorization to Obtain and/or Disclose Health Information
1.     I hereby authorize UConn Health to disclose and/or obtain my individually identifiable health information as described
       here to the person/organization named below. I understand that this authorization is voluntary and that it may include
       information relating to AIDS, HIV infection, behavioral health services/psychiatric care, treatment for alcohol
       and/or drug abuse.
PATIENT'S NAME: Nicholas Clark                                                                    DATE OF BIRTH: 04/04/1976

ADDRES6": Garner Correctional Institution, 50 Nannawauk Road             E-MAIL ADDRESS:

CITY: Newtown                  STATE: CT            ZIP 00DE06470         TO#:                     PHONE NUMBER:


2. Dates of Service                                                                            ARE YOU A VETERAN?             Y     N
3. Information: CI to be disclosed or 0 to be obtained (PLEASE CHECK INFORMATION NEEDED BELOW)
       0 Discharge Summary                          E] Radiology films
       111 History & physical examination           0 Radiology reports
       g Consultation reports                       El Inpatient record, including Psychiatric Inpatient
       RI Emergency Dept. record                    E Laboratory tests
       El Rehabilitation Dept. notes                KI Outpatient clinic notes- List clinic here:
       lE Outpatient Behavioral Health notes        El University Dentists notes/Dental Clinic notes
       [i] Entire record (ONLY when subsections of the record will not serve the intended purpose of the disclosure.)
        0 Other (please specify):
4. Please DO NOT release the following information:

 5. I am requesting that this information be disclosed 0 / obtained 0 for the purpose of (i.e. Legal reasons, continued
    care, insurance, another medical opinion, Worker's compensation, research, personal use, Social Security):                          ,
        Legal

 6. Name of the person(s)/organization(s): To whom the disclosure is to be made 0 or
                                           From whom the information is to be obtained 0

        For release to PATIENTS only specify: 0 Paper Copies 0 Electronic format (for electronically kept records only)
                                                               List preferred electronic format
        Paper copies will be provided unless otherwise specified
        If the disclosure is made to or obtained from more than one person/organization     for the same purpose, more than one
        entry may be made below.
          NAME Thomas J. Davis, ,Jr., AAG                                                               PHONE NUMBER860-808-5450
                                               .
          ADDRESS Office of the Attorney General, 110 Sherman Street

          CITY Hartford                                                  STATE CT           ZIP     06105

          NAME                                                                                          PHONE NUMBER

          ADDRESS

          PITY                                                           STATE               ZIP

     7. If authorization is to obtain information, please provide information to:
        UConn Health                                     Provider Name:
        Department:                               Mail Code:            Phone Number:                            Fax:
        Address:                                                                                                 Zip code:

     8. Name and relationship to patient of individual authorized to pick up record(s) being released from the facility:




        II11,111011j             ii
                                                            HCH-551 Eff. 7/03 Rev. 7/04, 9/06, 8/11,1/12, 9/13, 1/16, 6/16 Page 1 of 2 DS
        Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 5 of 32




 L1C
      HEALTH
                                                                                                    (Patient Identification)

 Authorization to Obtain and/or Disclose Health Information
9.     This authorization may be revoked in writing to the Director of Health Information Management at any time, except to
       the extent that action has already been taken in reliance on this authorization. This authorization shall automatically
       expire 6 months from the date of signature unless otherwise specified in the space provided here.
       DATE OF EXPIRATION:
10. I may inspect and copy the information to be used and disclosed under this authorization and that I may receive a copy of
    this signed authorization form. There may be a fee associated with producing the records, not to exceed what
    Connecticut State law authorizes.
11. UConn Health, its employees, officers and physicians are hereby released from any legal responsibility or liability for
    disclosure of the above information to the extent indicated and authorized herein.
12. UConn Health may not condition treatment on the provision of this authorization except in cases of research-related
    treatment protocols or studies being conducted by outside third parties through UConn Health. In such cases, specific
    authorization for the research-related treatment protocols/studies must be signed as a condition of participation. In cases
    where UCcinn Health is requested by a third party to create health information solely for the purpose of sharing that
    information with the party that requested it, I understand that I must sign this authorization.
13. Notice to Recipients: As the recipient of this information, you may use this information only for the stated purpose. You
    may disclose this information to another party ONLY:
                  With written authorization from the patient or his or her legal representative;
         •        As required or authorized by state and! or federal law; or
          ▪       If urgently needed for the patient's continued care.
    If this disclosure contains information relating to HIV, behavioral health, alcohol or drug abuse education,
    training, treatment, rehabilitation, or research, the following shall apply: This information has been disclosed to
    you from records whose confidentiality is protected by federal law. Federal regulations (Title 42 CFR Part 2) and
    Connecticut General Statutes (Ch. 368x) prohibit you from making any further disclosure of it without the
    specific written consent of the person to whom it pertains, or as otherwise permitted by such regulations. A
    general authorization for the release of medical or other information is NOT sufficient for this purpose.
 14. Notice to Individual Requesting the Disclosure:
  . Your signature below indicates that you understand that if the organization authorized to receive the information is not a
     health care provider or health plan, and the information disclosed is NOT protected by Title 42 CFR Part 2 and Ch. 368x,
     then the released information may no longer be protected by the HIPAA Federal Privacy Regulations.


        Printed Name of Patient


        Signature of Patient or Legal Representative                                             Date/Time


        Printed name of Legal Representative *                                                     Relationship to Patient
        * A copy of the personal representative's legal authority to act on behalf of the patient is attached.


        Signature of Individual Picking up Record                                                 Relationship to Patient

         For Office Use Onl
          Sign & Date                                                                                                          .
          Check identification
          Date records needed by:
          Charges:
          Copy of Authorization was provided to patient

     NOTES: **(When using this form in the Laboratory, a physician signature is required to disclose results to anyone.)


                                     Physician Signature                                                                Date/Time

      PLEASE MAIL COMPLETED FORM TO: RELEASE OF INFORMATION, HEALTH INFORMATION MANAGEMENT
       DEPARTMENT MAIL CODE 2260, 263 FARMINGTON AVE, FARMINGTON, CT 06030
        Questions? Please call 860-679-2787. For East Hartford and West Hartford related requests call 860-523-3774.

                                                                   HCH-551 Eff. 7/03 Rev. 7/04, 9/06, 8/11,1/12, 9/13, 1/16, 6/16 Page 2 of 2 DS
      Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 6 of 32




                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT

NICHOLAS CLARK                                          CIVIL NO. 3:19CV00575 (VLB)

      V.

COOK, ET AL.                                            NOVEMBER 1, 2019

AUTHORIZATION FOR RELEASE OF EDUCATIONAL RECORDS

TO:



RE: Nicholas Clark
    Date of Birth: 04/04/1976
    Social Security No.

        I, Nicholas Clark, authorize                              School/University, to release to the

Attorney General for the State of Connecticut, any and all records in your possession, custody, or

control concerning Nicholas Clark.

           This authorization is intended to permit disclosure of all records and privileged

communication otherwise protected from disclosure by the Family Educational Rights and

Privacy Act (FER_PA), 20 U.S.C. § 1232G; 34 CFR Part 99 and/or Connecticut General Statutes

§ 10-15b.

           The information to be disclosed is for the purpose of prosecuting and/or defending the

above-captioned claim. This authorization shall be valid for the duration of the above-captioned

claim and any civil action which may result and covers any and all activities, proceedings or

 events related thereto.



           A photocopy of this authorization shall be in all respects sufficient as an original.
Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 7 of 32




 Dated at                     ,Connecticut, this      day of               ,2019.




                                     Nicholas Clark




 Subscribed to before me on this       day of                  ,2019.




                                     Commissioner of the Superior Court/
                                     Notary Public

                                     My Commission Expires:




                                         2
    Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 8 of 32




                           UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT


NICHOLAS CLARK                                       CIVIL NO. 3:19CV00575 (VLI3)

     V.

COOK, ET AL.                                         NOVEMBER 1, 2019

             AUTHORIZATION FOR RELEASE OF MEDICAL RECORDS


Patient/Client name: Nicholas Clark                  DOB:04/04/1976
                                                     SSN:

I, Nicholas Clark, hereby authorize                                                      of

(Address)                                                                                       , to
release my medical and mental health records including a copy of my complete and entire mental
and physical health record, all records for my care and treatment, including psychiatric and
emergency room records, nursing notes, laboratory results (individually copied), pathology
reports, x-ray reports, films, all consent forms, and a copy of the bill for services rendered to
Assistant Attorney General Thomas J. Davis, Jr. and/or her/his designated representative.

If any of the information to be released constitutes a psychiatric communication or a
communication with a psychologist, this release will serve as my written release of that
psychiatric/psychological information, and such a refusal will in no way jeopardize my right to
continue to obtain treatment, unless disclosure is otherwise permitted by law or necessary for
treatment.

If any of the information to be released relates to treatment for alcohol and drug abuse, I
understand that there are special requirements for my consent to release as found in Part 2 of
Title 42 of the ,C.F.R., which prohibits the further release of that information without my consent,
as referenced in the federal regulations, or as otherwise permitted by law.

          TO THE RECIPIENT OF THESE MATERIALS:

       In the event that any of the disclosed information includes HIV/AIDs information, this is
protected under state law as follows:

        "This information has been disclosed to you from records whose confidentiality is
 protected by state law. State law prohibits you from making any further disclosure of it without
 the specific written consent of the person to whom it pertains, or as otherwise permitted by said
           Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 9 of 32

..t




      law. A general authorization for the release of medical or other information is NOT sufficient
      for this purpose." Any oral disclosure shall be accompanied or followed by the above notice.
      See Connecticut General Statute section 19a-585.

      PSYCHIATRIC COMMUNICATIONS: If the released material contains confidential
      psychiatric communication, as designated in C.G.S. sections 52-146d through 52-146i, inclusive,
      please note the following:

             "The confidentiality of this record is required under chapter 899 of the
             Connecticut general statutes. This material shall not be transmitted to anyone
             without written consent or other authorization as provided in the aforementioned
             statutes." See Connecticut General Statute section 52-146i.

      ALCOHOL AND/OR DRUG TREATMENT RECORDS:

             "This information has been disclosed to you from records protected by Federal
             confidentiality rules (42 CFR Part 2). The Federal rules prohibit you from making
             any further disclosure of this information unless further disclosure is expressly
             permitted by the written consent of the person to whom it pertains or as otherwise
             permitted by 42 CFR part 2. A general authorization for the release of medical or
             other information is NOT sufficient for this purpose. The Federal rules restrict
             any use of the information to criminally investigate or prosecute any alcohol or
             drug abuse patient." See 42 C.F.R. § 2.32; Connecticut General Statute section
             17a-688.

              This authorization is valid for one year from the date of signing, unless and until it is
       revoked, in writing, and properly presented to the keeper of records.

       A photocopy of this authorization shall be as valid as the original.

       Notice to individual Requesting the Disclosure: .

       Your signature below indicates that you understand that if the organization authorized to receive
       the information is not a health care provider or health plan, and the information disclosed is
       NOT protected by Title 42 CFR Part 2 and Ch. 368x, then the released information may no
       longer be protected by the HIPAA Federal Privacy Regulations.




       Signature of Patient/Client                                Date:
       of his/her authorized representative,
       parent or guardian [if a minor]
       (specify relationship to patient/client)
    Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 10 of 32




                           UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT


NICHOLAS CLARK                                       CIVIL NO. 3:19CV00575 (VLB)

     V.

COOK, ET AL.                                         NOVEMBER 1, 2019

             AUTHORIZATION FOR RELEASE OF MEDICAL RECORDS


Patient/Client name: Nicholas Clark                  DOB:04/04/1976
                                                     SSN:

I, Nicholas Clark, hereby authorize                                                      of

(Address) •                                                                                     , to
release my medical and mental health records including a copy of my complete and entire mental
and physical health record, all records for my care and treatment, including psychiatric and
emergency room records, nursing notes, laboratory results (individually copied), pathology
reports, x-ray reports, films, all consent forms, and a copy of the bill for services rendered to
Assistant Attorney General Thomas J. Davis, Jr. and/or her/his designated representative.

If any of the information to be released constitutes a psychiatric communication or a
communication with a psychologist, this release will serve as my written release of that
psychiatric/psychological information, and such a refusal will in no way jeopardize my right to
continue to obtain treatment, unless disclosure is otherwise permitted by law or necessary for
treatment.

If any of the information to be released relates to treatment for alcohol and drug abuse, I
understand that there are special requirements for my consent to release as found in Part 2 of
Title 42 of the C.F.R., which prohibits the further release of that information withOut my consent,
as referenced in the federal regulations, or as otherwise permitted by law.

          TO THE RECIPIENT OF THESE MATERIALS:

        Lathe event that any of the disclosed information includes HIV/AIDs information, this is
'protected under state law as follows:

         This information has been disclosed to you from records whose confidentiality is
 protected by state law. State law prohibits you from making any further disclosure of it without
 the specific written consent of the person to whom it pertains, or as otherwise permitted by said
    Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 11 of 32




law. A general authorization for the release of medical or other infoiniation is NOT sufficient
for this purpose." Any oral disclosure shall be accompanied or followed by the above notice.
See Connecticut General Statute section 19a-585.

PSYCHIATRIC COMMUNICATIONS: If the released material contains confidential
psychiatric communication, as designated in C.G. S. sections 52-146d through 52-146i, inclusive,
please note the following:

       "The confidentiality of this record is required under chapter 899 of the
       Connecticut general statutes. This material shall not be transmitted to anyone
       without written consent or other authorization as provided in the aforementioned
       statutes." See Connecticut General Statute section 52-146i.

ALCOHOL AND/OR DRUG TREATMENT RECORDS:

       "This information has been disclosed to you from records protected by Federal
       confidentiality rules (42 CFR Part 2). The Federal rules prohibit you from making
       any further disclosure of this information unless further disclosure is expressly
       permitted by the written consent of the person to whom it pertains or as otherwise
       permitted by 42 CFR part 2. A general authorization for the release of medical or
       other information is NOT sufficient for this purpose. The Federal rules restrict
       any use of the information to criminally investigate or prosecute any alcohol or
       drug abuse patient." See 42 C.F.R. § 2.32; Connecticut General Statute section
       17a-688.

       This authorization is valid for one year from the date of signing, unless and until it is
 revoked, in writing, and properly presented to the keeper of records.

 A photocopy of this authorization shall be as valid as the original.

 Notice to Individual Requesting the Disclosure:

 Your signature below indicates that you understand that if the organization authorized to receive
 the information is not a health care provider or health plan, and the information disclosed is
 NOT protected by Title 42 CFR Part 2 and Ch. 368x, then the released information may no
 longer be protected by the H1PAA Federal Privacy Regulations.




 Signature of Patient/Client                                Date:
 of his/her authorized representative,
 parent or guardian [if a minor]
 (specify relationship to patient/client)
   Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 12 of 32




                           UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT


NICHOLAS CLARK                                       CIVIL NO. 3:19CV00575 (VLB)

     V.

COOK, ET AL.                                         NOVEMBER 1, 2019

             AUTHORIZATION FOR RELEASE OF MEDICAL RECORDS


Patient/Client name: Nicholas Clark                  DOB:04/04/1976
                                                     SSN:

I, Nicholas Clark, hereby authorize                                                      of

(Address)                                                                                       , to
release my medical and mental health records including a copy of my complete and entire mental
and physical health record, all records for my care and treatment, including psychiatric and
emergency room records, nursing notes, laboratory results (individually copied), pathology
reports, x-ray reports, films, all consent forms, and a copy of the bill for services rendered to
Assistant Attorney General Thomas J. Davis, Jr. and/or her/his designated representative.

If any of the information to be released constitutes a psychiatric communication or a
communication with a psychologist, this release will serve as my written release of that
psychiatric/psychological information, and such a refusal will in no way jeopardize my right to
continue to obtain treatment, unless disclosure is otherwise permitted by law or necessary for
treatment.

If any of the information to be released relates to treatment for alcohol and drug abuse, I
understand that there are special requirements for my consent to release as found in Part 2 of
Title 42 of the C.F.R., which prohibits the further release of that information without my consent,
as referenced in the federal regulations, or as otherwise permitted by law.

          TO THE RECIPIENT OF THESE MATERIALS:

        In the event that any of the disclosed information includes HIV/AIDs information, this is
 protected under state law as follows:

        "This information has been disclosed to you from records whose confidentiality is
 protected by state law. State law prohibits you from making any further disclosure of it without
 the specific written consent of the person to whom it pertains, or as otherwise permitted by said
    Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 13 of 32




law. A general authorization for the release of medical or other information is NOT sufficient
for this purpose." Any oral disclosure shall be accompanied or followed by the above notice.
See Connecticut General Statute section 19a-585.

PSYCHIATRIC COMMUNICATIONS: If the released material contains confidential
psychiatric communication, as designated in C.G.S. sections 52-146d through 52-146i, inclusive,
please note the following:

       "The confidentiality of this record is required under chapter 899 of the
       Connecticut general statutes. This material shall not be transmitted to anyone
       without written consent or other authorization as provided in the aforementioned
       statutes." See Connecticut General Statute section 52-146i.

ALCOHOL AND/OR DRUG TREATMENT RECORDS:

       "This information has been disclosed to you from records protected by Federal
       confidentiality rules (42 CFR Part 2). The Federal rules prohibit you from making
       any further disclosure of this information unless further disclosure is expressly
       permitted by the written consent of the person to whom it pertains or as otherwise
       permitted by 42 CFR part 2. A general authorization for the release of medical or
       other infoiniation is NOT sufficient for this purpose. The Federal rules restrict
       any use of the information to criminally investigate or prosecute any alcohol or
       drug abuse patient." See 42 C.F.R. § 2.32; Connecticut General Statute section
       17a-688.

      This authorization is valid for one year from the date of signing, unless and until it is
revoked, in writing, and properly presented to the keeper of records.

 A photocopy of this authorization shall be as valid as the original.

 Notice to Individual Requesting the Disclosure:

 Your signature below indicates that you understand that ff the organization authorized to receive
 the information is not a health care provider or health plan, and the information disclosed is
,NOT protected by Title 42 CFR Part 2 and Ch. 368x, then the released information may no
 longer be protected by the HIPAA Federal Privacy Regulations.




 Signature of Patient/Client                                Date:
 of his/her authorized representative,
 parent or guardian [if a minor]
 (specify relationship to patient/client)
    Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 14 of 32




                           UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT


NICHOLAS CLARK                                       CIVIL NO. 3:19CV00575 (VLB)

     V.

COOK, ET AL.                                         NOVEMBER 1, 2019

             AUTHORIZATION FOR RELEASE OF MEDICAL RECORDS


Patient/Client name: Nicholas Clark                  DOB:04/04/1976
                                                     SSN:

I, Nicholas Clark, hereby authorize                                                      of

(Address)                                                                                       , to
release my medical and mental health records including a copy of my complete and entire mental
and physical health record, all records for my care and treatment, including psychiatric and
emergency room records, nursing notes, laboratory results (individually copied), pathology
reports, x-ray reports, films, all consent forms, and a copy of the bill for services rendered to
Assistant Attorney General Thomas J. Davis, Jr. and/or her/his designated representative.

If any of the information to be released constitutes a psychiatric communication or a
communication with a psychologist, this release will serve as my written release of that
psychiatric/psychological information, and such a refusal will in no way jeopardize my right to
continue to obtain treatment, unless disclosure is otherwise permitted by law or necessary for
treatment.

If any of the information to be released relates to treatment for alcohol and drug abuse, I
understand that there are special requirements for my consent to release as found in Part 2 of
Title 42 of the C.F.R., which prohibits the further release of that information without my consent,
as referenced in the federal regulations, or as otherwise permitted by law.

          TO THE RECIPIENT OF THESE MATERIALS:

        In the event that any of the disclosed information includes HIV/AlDs information, this is
 protected under state law as follows:

        "This information has been disclosed to you from records whose confidentiality is
 protected by state law. State law prohibits you from making any further disclosure of it without
 the specific written consent of the person to whom it pertains, or as otherwise permitted by said
    Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 15 of 32




law. A general authorization for the release of medical or other information is NOT sufficient
for this purpose." Any oral disclosure shall be accompanied or followed by the above notice.
See Connecticut General Statute section 19a-585.

PSYCHIATRIC COMMUNICATIONS: If the released material contains confidential
psychiatric communication, as designated in C.G.S. sections 52-146d through 52-146i, inclusive,
please note the following:

       "The confidentiality of this record is required under chapter 899 of the
       Connecticut general statutes. This material shall not be transmitted to anyone
       without written consent or other authorization as provided in the aforementioned
       statutes." See Connecticut General Statute section 52-146i.

ALCOHOL AND/OR DRUG TREATMENT RECORDS:

       "This information has been disclosed to you from records protected by Federal
       confidentiality rules (42 CFR Part 2). The Federal rules prohibit you from making
       any further disclosure of this information unless further disclosure is expressly
       permitted by the written consent of the person to whom it pertains or as otherwise
       permitted by 42 CFR part 2. A general authorization for the release of medical or
       other information is NOT sufficient for this purpose. The Federal rules-restrict
       any use of the information to criminally investigate or prosecute any alcohol or
       drug abuse patient." See 42 C.F.R. § 2.32; Connecticut General Statute section
       17a-688.

        This authorization is valid for one year from the date of signing, unless and until it is
 revoked, in writing, and properly presented to the keeper of records.

 A photocopy of this authorization shall be as valid as the original.

 Notice to Individual Requesting the Disclosure:

 Your signature below indicates that you understand that if the organization authorized to receive
 the information is not a health care provider or health plan, and the information disclosed is
 NOT protected by Title 42 CFR Part 2 and Ch. 368x, then the released information may no
 longer be protected by the HIPAA Federal Privacy Regulations.




 Signature of Patient/Client                                Date:
 of his/her authorized representative,
 parent or guardian [if a minor]
 (specify relationship to patient/client)
   Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 16 of 32




                           UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT


NICHOLAS CLARK                                      CIVIL NO. 3:19CV00575 (VLB)

     V.

COOK, ET AL.                                        NOVEMBER 1, 2019

             AUTHORIZATION FOR RELEASE OF MEDICAL RECORDS


Patient/Client name: Nicholas Clark                 DOB:04/04/1976
                                                    SSN:

I, Nicholas Clark, hereby authorize                                                     of

(Address)                                                                                      , to
release my medical and mental health records including a copy of my complete and entire mental
and physical health record, all records for my care and treatment, including psychiatric and
emergency room records, nursing notes, laboratory results (individually copied), pathology
reports, x-ray reports, films, all consent forms, and a copy of the bill for services rendered to
Assistant Attorney General Thomas J. Davis, Jr. and/or her/his designated representative.

If any of the information to be released constitutes a psychiatric communication or a
communication with a psychologist, this release will serve as my written release of that
psychiatric/psychological infolination, and such a refusal will in no way jeopardize my right to
continue to obtain treatment, unless disclosure is otherwise permitted by law or necessary for
treatment.

If any of the information to be released relates to treatment for alcohol and drug abuse, I
understand that there are special requirements for my consent to release as found in Part 2 of
Title 42 of the C.F.R., which prohibits the further release of that information without my consent,
as referenced in the federal regulations, or as otherwise permitted by law.

          TO THE RECIPIENT OF THESE MATERIALS:

        In the event that any of the disclosed information includes HIV/AlDs information, this is
 protected under state law as follows:

         This information has been disclosed to you from records whose confidentiality is
 protected by state law. State law prohibits you from making any further disclosure of it without
 the specific written consent of the person to whom it pertains, or as otherwise permitted by said
    Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 17 of 32




law. A general authorization for ,the release of medical or other information is NOT sufficient
for this purpose." Any oral disclosure shall be accompanied or followed by the above notice.
See Connecticut General Statute section 19a-585.

PSYCHIATRIC COMMUNICATIONS: If the released material contains confidential
psychiatric communication, as designated in C.G.S. sections 52-146d through 52-146i, inclusive,
please note the following:

       "The confidentiality of this record is required under chapter 899 of the
       Connecticut general statutes. This material shall not be transmitted to anyone
       without written consent or other authorization as provided in the aforementioned
       statutes." See Connecticut General Statute section 52-146i.

ALCOHOL AND/OR DRUG TREATMENT RECORDS:

       "This information has been disclosed to you from records protected by Federal
       confidentiality rules (42 CFR Part 2). The Federal rules prohibit you from making
       any further disclosure of this information unless further disclosure is expressly
       peintitted by the written consent of the person to whom it pertains or as otherwise
       permitted by 42 CFR part 2. A general authorization for the re-lease of medical or
       other information is NOT sufficient for this purpose. The Federal rules restrict
       any use of the information to criminally investigate or prosecute any alcohol or
       drug abuse patient." See 42 C.F.R. § 2.32; Connecticut General Statute section
       17a-688.

       This authorization is valid for one year from the date of signing, unless and until it is
 revoked, in writing, and properly presented to the keeper of records.

 A photocopy of this authorization shall be as valid as the original.

 Notice to Individual Requesting the Disclosure:

 Your signature below indicates that you understand that if the organization authorized to receive
 the information is not a health care provider or health plan, and the information disclosed is
 NOT protected by Title 42 CFR Part 2 and Ch. 368x, then the released information may no
 longer be protected by the HIPAA Federal Privacy Regulations.




 Signature of Patient/Client                                Date:
 of his/her authorized representative,
 parent or guardian [if a minor]
 (specify relationship to patient/client)
Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 18 of 32




                          UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT

NICHOLAS CLARK                                          CIVIL NO. 3:19CV00575 (VLB)

      V.

COOK, ET AL.                                            NOVEMBER 1, 2019


        AUTHORIZATION FOR RELEASE OF EMPLOYMENT RECORDS

TO:


RE:     Nicholas Clark
        Date of Birth: 04/04/1976
        Social Security No.


        Pursuant to Conn. Gen. Stat. § 31-128f, you are hereby authorized and requested

to furnish to and the Office of the Attorney General for the State of Connecticut, any and

all employment records regarding the above-referenced individual, including, but not

limited to, any and all information contained in the individual's personnel file, and any

and all medical records concerning the individual.

           A photocopy of this authorization shall be in all respects sufficient as an original.

           Dated at                        , Connecticut, this      day of

2019.


                                                          Nicholas Clark

           Subscribed to before me on this           day of                   2019.



                                          Commissioner Of the Superior Court
                                          Notary Public
                                          My Commission Expires On:
  Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 19 of 32




                            UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT

 NICHOLAS CLARK                                           CIVIL NO. 3:19CV00575 (VLB)

        V.

 COOK, ET AL                                              NOVEMBER 1, 2019


  s       AUTHORIZATION FOR RELEASE OF EMPLOYMENT RECORDS

 TO:


. RE:     Nicholas Clark
          Date of Birth: 04/04/1976
          Social Security No.


             Pursuant to Conn. Gen. Stat. § 31-128f, you are hereby authorized and requested

 to furnish to and the Office of the Attorney General for the State of Connecticut, any and

  all employment records regarding the above-referenced individual, including, but not

  limited to, any and all information contained in the individual's personnel file, and any

  and all medical records concerning the individual.

             A photocopy of this authorization shall be in all respects sufficient as an original.

             Dated at                        , Connecticut, this     day of

  2019.


                                                            Nicholas Clark

             Subscribed to before me on this           day of                    2019.



                                            Commissioner of the Superior Court
                                            Notary Public
                                            My Commission Expires On:
Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 20 of 32




                          UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT

NICHOLAS CLARK                                          CIVIL NO. 3:19CV00575 (VLB)

      v.

COOK, ET AL.                                            NOVEMBER 1, 2019


        AUTHORIZATION FOR RELEASE OF EMPLOYMENT RECORDS

TO:


RE:     Nicholas Clark
        Date of Birth: 04/04/1976
        Social Security No.


        Pursuant to Conn. Gen. Stat. § 31-128f, you are hereby authorized and requested

to furnish to and the Office of the Attorney General for the State of Connecticut, any and

all employment records regarding the above-referenced individual, including, but not

limited to, any and all infoimation contained in the individual's personnel file, and any

and all medical records concerning the individual.

           A photocopy of this authorization shall be in all respects sufficient as an original.

           Dated at                        , Connecticut, this     day of

2019.


                                                          Nicholas Clark

           Subscribed to before me on this           day of                    2019.



                                          Commissioner of the Superior Court
                                          Notary Public
                                          My Commission Expires On:
Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 21 of 32




                          UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT

NICHOLAS CLARK                                          CIVIL NO. 3:19CV00575 (VLB)

      V.

COOK, ET AL.                                            NOVEMBER 1,2019


        AUTHORIZATION FOR RELEASE OF EMPLOYMENT RECORDS

TO:


RE:     Nicholas Clark
        Date of Birth: 04/04/1976
        Social Security No.


           Pursuant to Conn. Gen. Stat. § 31-128f, you are hereby authorized and requested

to furnish to and the Office of the Attorney General for the State of Connecticut, any and

all employment records regarding the above-referenced individual, including, but not

limited to, any and all infoitnation contained in the individual's personnel file, and any

and all medical records concerning the individual.

           A photocopy of this authorization shall be in all respects sufficient as an original.

           Dated at                        , Connecticut, this     day of

2019.


                                                          Nicholas Clark

           Subscribed to before me on this           day of                    2019.



                                          Commissioner of the Superior Court
                                          Notary Public
                                          My Commission Expires On:
Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 22 of 32




                          UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT

NICHOLAS CLARK                                          CIVIL NO. 3:19CV00575 (VLB)

      V.

COOK, ET AL                                             NOVEMBER 1, 2019


        AUTHORIZATION FOR RELEASE OF EMPLOYMENT RECORDS

TO:


RE:     Nicholas Clark
        Date of Birth: 04/04/1976
        Social Security No.


           Pursuant to Conn. Gen. Stat. § 31-128f, you are hereby authorized and requested

to furnish to and the Office of the Attorney General for the State of Connecticut, any and

all employment records regarding the above-referenced individual, including, but not

limited to, any and all information contained in the individual's personnel file, and any

and all medical records concerning the individual.

           A photocopy of this authorization shall be in all respects sufficient as an original.

           Dated at                        , Connecticut, this     day of

2019.


                                                          Nicholas Clark

           Subscribed to before me on this           day of                    2019.



                                          Commissioner of the Superior Court
                                          Notary Public
                                          My Commission Expires On:
      Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 23 of 32




                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT

NICHOLAS CLARK                                           CIVIL NO. 3:19CV00575 (VLB)

       V.

COOK, ET AL.                                             NOVEMBER 1, 2019

        AUTHORIZATION FOR RELEASE OF EDUCATIONAL RECORDS

TO:



RE: Nicholas Clark
    Date of Birth: 04/04/1976
    Social Security No.

        I, Nicholas Clark, authorize                               School/University, to release to the

Attorney General for the State of Connecticut, any and all records in your possession, custody, or

control concerning Nicholas Clark.

            This authorization is intended to permit disclosure of all records and privileged

communication otherwise protected from disclosure by the Family Educational Rights and

Privacy Act (FERPA), 20 U.S.C. § 1232G; 34 CFR Part 99 and/or Connecticut General Statutes

§ 10-15b.

            The information to be disclosed is for the purpose of prosecuting and/or defending the

above-captioned claim. This authorization shall be valid for the duration of the above-captioned

claim and any civil action which may result and covers any and all activities, proceedings or

 events related thereto.



            A photocopy of this authorization shall be in all respects sufficient as an original.
Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 24 of 32




  Dated at                     , Connecticut, this     day of               , 2019.




                                      Nicholas Clark




  Subscribed to before me on this       day of                  , 2019.




                                      Commissioner of the Superior Court/
                                      Notary Public

                                       My Commission Expires:




                                           2
      Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 25 of 32




                               UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT

NICHOLAS CLARK                                           CIVIL NO. 3:19CV00575 (VLB)

       V.

COOK, ET AL.                                             NOVEMBER 1, 2019

        AUTHORIZATION FOR RELEASE OF EDUCATIONAL RECORDS

TO:



RE: Nicholas Clark
    Date of Birth: 04/04/1976
    Social Security No.

        I, Nicholas Clark, authorize                               School/University, to release to the

Attorney General for the State of Connecticut, any and all records in your possession, custody, or

control concerning Nicholas Clark.

            This authorization is intended to permit disclosure of all records and privileged

communication otherwise protected from disclosure by the Family Educational Rights and

Privacy Act (FERPA), 20 U.S.C. § 1232G; 34 CFR Part 99 and/or Connecticut General Statutes

§ 10-15b.

            The information to be disclosed is for the purpose of prosecuting and/or defending the

above-captioned claim. This authorization shall be valid for the duration of the above-captioned

claim and any civil action which may result and covers any and all activities, proceedings or

events related thereto.



            A photocopy of this authorization shall be in all respects sufficient as an original.
Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 26 of 32




  Dated at                     , Connecticut, this     day of                  , 2019.




                                      Nicholas Clark




  Subscribed. to before me on this      day of                  ,2019.




                                       Commissioner of the Superior Court/ •
                                       Notary Public

                                       My Commission Expires:




                                           2
      Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 27 of 32




                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT

NICHOLAS C-L-ARK                                        CIVIL-NO. 3:1_9_CV00571GUB)

      V.

COOK, ET AL.                                            NOVEMBER 1, 2019

        AUTHORIZATION FOR RELEASE OF EDUCATIONAL RECORDS

TO:



RE: Nicholas Clark
    Date of Birth: 04/04/1976
    Social Security No.

        I, Nicholas Clark, authorize                              School/University, to release to the

Attorney General for the State of Connecticut, any and all records in your possession, custody, or

control concerning Nicholas Clark.

           This authorization is intended to permit disclosure of all records and privileged

communication otherwise protected from disclosure by the Family Educational Rights and

Privacy Act (FERPA), 20 U.S.C. § 1232G; 34 CFR Part 99 and/or Connecticut General Statutes

§ 10-15b.

           The information to be disclosed is for the purpose of prosecuting and/or defending the

above-captioned claim. This authorization shall be valid for the duration of the above-captioned

 claim and any civil action which may result and covers any and all activities, proceedings or

 events related thereto.



           A photocopy of this authorization shall be in all respects sufficient as an original.
Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 28 of 32




  Dated at                     , Connecticut, this     day of               , 2019.




                                      Nicholas Clark




  Subscribed to before me on this       day of                  , 2019.




                                      Commissioner of the Superior Court/
                                      Notary Public

                                       My Commission Expires:




                                           2
      Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 29 of 32




                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT

NICHOLAS CLARK                                           CIVIL NO. 3:19CV00575 (VLB)

       V.

COOK, ET AL.                                             NOVEMBER 1, 2019

        AUTHORIZATION FOR RELEASE OF EDUCATIONAL RECORDS

TO:



RE: Nicholas Clark
    Date of Birth: 04/04/1976
    Social Security No.

        1, Nicholas Clark, authorize                               School/University, to release to the

Attorney General for the State of Connecticut, any and all records in your possession, custody, or

control concerning Nicholas Clark.

            This authorization is intended to penult disclosure of all records and privileged

communication otherwise protected from disclosure by the Family Educational Rights and

Privacy Act (FERPA), 20 U.S.C. § 1232G; 34 CFR Part 99 and/or Connecticut General Statutes

§ 10-15b..

            The information to be disclosed is for the purpose of prosecuting and/or defending the

above-captioned claim. This authorization shall be valid for the duration of the above-captioned

claim and any civil action which may result and covers any and all activities, proceedings or

 events related thereto.



            A photocopy of this authorization shall be in all respects sufficient as an original.
Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 30 of 32




 Dated at                      , Connecticut, this     day of                , 2019.




                                      Nicholas Clark




  Subscribed to before me on this       day of                  ,2019.




                                       Commissioner of the Superior Court/
                                       Notary Public

                                       My Commission Expires:




                                           2
      Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 31 of 32




                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT

NICHOLAS CLARK                                           CIVIL NO. 3:19CV00575 (VLB)

       V.

COOK, ET AL.                                             NOVEMBER 1, 2019

        AUTHORIZATION FOR RELEASE OF EDUCATIONAL RECORDS

TO:



RE: Nicholas Clark
    Date of Birth: 04/04/1976
    Social Security No.

        I, Nicholas Clark, authorize                               School/University, to release to the

Attorney General for the State of Connecticut, any and all records in your possession, custody, or

control concerning Nicholas Clark.

            This authorization is intended to permit disclosure of all records and privileged

communication otherwise protected from disclosure by the Family Educational Rights and

Privacy Act (FERPA), 20 U.S.C. § 1232G; 34 CFR Part 99 and.Jor Connecticut General Statutes

§ 10-15b.

            The information to be disclosed is for the purpose of prosecuting and/or defending the

above-captioned claim. This authorization shall be valid for the duration of the above-captioned

claim and any civil action which may result and covers any and all activities, proceedings or

 events related thereto.



            A photocopy of this authorization shall be in all respects sufficient as an original.
Case 3:19-cv-00575-VLB Document 28-2 Filed 01/24/20 Page 32 of 32




 Dated at                      , Connecticut, this     day of                , 2019.




                                      Nicholas Clark




  Subscribed to before me on this       day of                  , 2019.




                                       Commissioner of the Superior Court/
                                       Notary Public

                                       My Commission Expires:




                                           2
